United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-4059
                                ___________

Eric Castaneira,                        *
                                        *
               Appellant,               *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of South Dakota.
Ed Ligtenberg, Executive Director of    *
the South Dakota Board of Pardons and * [UNPUBLISHED]
Paroles; South Dakota Board of          *
Pardons and Paroles; Robert D. Hofer; *
Jerry Lammers; Dennis Kaemingk; Ted *
J. Pins, Jr.; Cheryl Laurenz-Bogue;     *
Thomas Cihak; Mark Marshall, in their *
individual capacities as members of the *
South Dakota Board of Pardons and       *
Paroles,                                *
               Appellees.               *
                                   ___________

                           Submitted: February 4, 2008
                              Filed: February 5, 2008
                               ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
      Eric Castaneira appeals following the district court’s1 denial of his Federal Rule
of Civil Procedure 59(e) motion in his 42 U.S.C. § 1983 action.

       We agree with appellees that the only matter before us is the ruling on
Castaneira’s postjudgment motion, which this court reviews for clear abuse of
discretion. See Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of Black
Hills, 141 F.3d 1284, 1286 (8th Cir. 1998). The purpose of a Rule 59(e) motion is to
correct manifest errors of fact or law or to offer newly discovered evidence, but not
to introduce new evidence or legal theories, or to make arguments which could have
been made before entry of judgment. See id. In seeking Rule 59(e) relief, Castaneira
merely presented an argument that he could have raised in his counseled summary
judgment resistance, and he asserted that discovery should have occurred before
summary judgment was granted, although his counsel had not sought a continuance
under Fed. R. Civ. P. 56(f), see Stanback v. Best Diversified Prods., Inc., 180 F.3d
903, 911 (8th Cir. 1999) (party opposing summary judgment who believes he has not
had adequate time for discovery must seek relief under Rule 56(f), which requires
filing affidavit with trial court specifying facts further discovery might reveal). We
thus find no basis for overturning the Rule 59(e) order.

     Accordingly we affirm. See 8th Cir. R. 47B. We also grant Castaneira’s
motion to file his reply brief out of time.
                        ______________________________




      1
        The Honorable Lawrence J. Piersol, United States District Judge for the
District of South Dakota.
                                          -2-